Citation Nr: 0322014	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  98-01 675A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
residuals of resection of the ileum.

2.  Entitlement to a rating in excess of 20 percent for 
residuals of a left buttock gunshot wound.

3.  Entitlement to a rating in excess of 20 percent for 
cystitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, II, Counsel 

INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1942 to December 1945.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a September 
1997 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Oakland, California.  The 
veteran was scheduled for a hearing before a regional officer 
at the RO in May 2000; he failed to report for the 
examination and has not requested another.

In a July 2002 statement, the veteran's representative raised 
additional claims alleging error in September 1948 and 
November 1979.  As these issues have not been addressed by 
the agency of original jurisdiction (AOJ), they are referred 
to the AOJ for appropriate action.
 
In July 2002, the Board undertook additional development of 
the evidence under 38 C.F.R. § 19.9(a)(2).  


REMAND

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339, (Fed. Cir. 2003) (DAV), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) determined that 38 C.F.R. § 19.9(a)(2) was 
inconsistent with 38 U.S.C. § 7104(a).  The Federal Circuit 
invalidated 38 C.F.R. § 19.9(a)(2) because, in conjunction 
with 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
AOJ for initial consideration and without having to obtain 
the appellant's waiver.  The Federal Circuit also determined 
that 38 C.F.R. § 19.9(a)(2)(ii), which provides "no less 
than 30 days to respond to notice," was contrary to 38 
U.S.C. § 5103(b), which provides the claimant one year to 
submit evidence, and invalidated 38 C.F.R. § 19.9(a)(2)(ii).  

The development obtained by the Board included records of 
inpatient treatment at the VA facility in Fresno, California, 
dating from July to November 2002.  These records were not 
considered by the RO, and the appellant has not waived 
initial AOJ consideration of this evidence.   

Furthermore, in Quartuccio v. Principi, 16 Vet. App. 183 
(2002) the United States Court of Appeals for Veterans Claims 
(Court) provided further guidance regarding notice 
requirements under the Veterans Claims Assistance Act of 2000 
(VCAA).  The notice provided to the veteran in this case does 
not appear to be adequate under the Quartuccio guidelines.  

The newly submitted evidence shows symptoms including: 
problems with voiding and the need for a catheter, 
nutritional deficiencies with the need for supplements and a 
loss of approximately 30 pounds since his last VA examination 
in 1998, and chronic sacral pain.  Whether these symptoms are 
related to the service-connected disorders at issue is 
unclear; current examinations are indicated.  

Finally, the record of continuous inpatient treatment for 
various unresolved problems from July to November 2002 makes 
it likely that records of further ongoing treatment since 
then are available.

Accordingly, the Board now has no recourse but to REMAND the 
case to the RO for the following:

1.  The RO should ensure that any further 
notification or development action 
required by the VCAA and implementing 
regulations is completed.  In particular, 
the RO should ensure that the veteran is 
advised of what he needs to establish 
entitlement to the benefits sought, what 
the evidence (specifically including the 
development obtained by the Board) shows, 
and of his and VA's respective 
responsibilities in claims development.  
The veteran and his representative should 
be afforded the requisite period of time 
to respond.  

2.  The RO should ask the veteran to 
identify all medical care providers who 
treated him for cystitis, residuals of a 
left buttock gunshot wound, or resection 
of the ileum since November 2002, then 
obtain any pertinent records outstanding.  
Of particular note are records of ongoing 
treatment at the Fresno, California VA 
facility.  The RO should update the 
record by obtaining any pertinent records 
of treatment since November 2002.

3.  The veteran should be afforded the 
following VA examinations:  

a) A gastrointestinal disorders 
examination to ascertain the nature and 
severity of his residuals of ileum 
resection.  Any indicated tests or 
studies, must be conducted.  The 
veteran's claims folder must be available 
to, and reviewed by, the examiner.  The 
examiner should specifically indicate 
whether the residuals include marked 
interference with absorption and 
nutrition, manifested by severe 
impairment of health and objectively 
supported by examination findings 
including material weight loss.  The 
examiner should comment on the 
significance (and cause of) symptoms 
noted in recent medical records including 
weight loss and the reported compromised 
nutritional status.  The examiner should 
explain the rationale for any opinion 
given.

b) An examination of the buttocks and 
sacrum to ascertain the nature and 
severity of the veteran's left buttock 
gunshot wound residuals.  Any indicated 
tests or studies, must be conducted.  The 
veteran's claims folder must be available 
to, and reviewed by, the examiner.  The 
examiner should provide an opinion as to 
whether there are objective signs of 
moderately severe muscle disability and 
should explain the rationale for any 
opinion given.  The examiner should 
comment on the significance of recent 
findings of an open sacral wound and pain 
in the low back, buttocks and sacral 
area.

c)  An examination by an urologist to 
determine the current severity of the 
veteran's cystitis.  Any indicated tests 
or studies, must be conducted.  The 
veteran's claims folder must be available 
to, and reviewed by, the examiner.  The 
examiner should indicate whether the 
veteran's cystitis results in a voiding 
dysfunction, including leakage requiring 
the changing of absorbent materials more 
than twice a day, frequency of once an 
hour in daytime or more than five times 
at night, or obstruction that requires 
the use of a catheter.  The examiner 
should note the veteran's history of 
prostate problems and provide an opinion 
as to whether such problems as the need 
for a catheter stem from the cystitis or 
from another co-existing condition.  The 
examiner should explain the rationale for 
any opinion given.

4.  The RO should then readjudicate the 
claims in light of the evidence added to 
the record since the November 1999 
Supplemental Statement of the Case 
(SSOC).  If any claim remains denied, the 
RO should issue an appropriate SSOC and 
provide the veteran and his 
representative the requisite period of 
time to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified.

The purposes of this remand are to provide adequate notice 
and to assist the veteran in the development of his claims.  
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


